IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 98-30877
                           Summary Calendar



DELTON CRINER,

                                            Plaintiff-Appellant,

versus

KENNETH S. APFEL, Commissioner
of Social Security,

                                            Defendant-Appellee.

                         - - - - - - - - - -
            Appeal from the United States District Court
                for the Middle District of Louisiana
                          USDC No. 97-CV-500
                         - - - - - - - - - -

                             July 2, 1999

Before HIGGINBOTHAM, JONES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Delton Criner appeals the district court’s summary judgment

in favor of the Commissioner’s decision to terminate Criner’s

benefits.   This court has jurisdiction to review the

[Commissioner]’s final decision only where a claimant has

exhausted [his] administrative remedies.”      Paul v. Shalala, 29
F.3d 208, 210 (5th Cir. 1994); see 20 C.F.R. § 404.900(b).        A

claimant fails to exhaust his administrative remedies if he does

not raise a claim of error to the Appeals Council before filing

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 98-30877
                                -2-

suit on that basis.   McQueen v. Apfel, 168 F.3d 152, 155 (5th

Cir. 1999).   The record before this court contains a request that

the Appeals Council review the Administrative Law Judge’s (ALJ’s)

decision but no substantive arguments.    This court thus lacks

jurisdiction to review the arguments Criner presents.    Under

Paul, review may be undertaken to prevent a miscarriage of

justice.   Paul, 29 F.3d at 210.   This court has reviewed the

record and the arguments on appeal and is satisfied that

dismissal of this appeal will not result in a miscarriage of

justice.

     APPEAL DISMISSED FOR LACK OF JURISDICTION.